Chief Justice Robertson,
delivered the opinion of the court.
Two distinct judgments or decrees cannot be ■ joined in the same writ of error, Carneal vs. May, II Marsh. 594.
Dana, for plaintiffs; Hoggin, for defendant.
This writ of error is prosecuted t.o reverse two distinct and separate judgments which cannot be joined. The act of 1834, would authorize an amendment and an. abatement of the writ as to one of the judgments. But, as the plaintiff in error has made no motion to amend, and this court cannot elect for her which judgment her writ shall be prosecuted to reverse; the writ; must be quashed.